Citation Nr: 0705158	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  98-00 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a skin disorder, to 
include xerosis and pruritis.

2. Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for headaches.

5. Entitlement to a compensable disability evaluation for 
hearing loss, right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
August 1973, and from February 1975 to February 1978.  This 
case arises from October 1996 and subsequent rating decisions 
of the Department of Veterans Affairs (VA), Atlanta, Georgia, 
regional office (RO).

In an April 1999 decision, the Board, in pertinent part, 
granted service connection for right ear hearing loss and 
remanded the issue of entitlement to service connection for a 
skin disorder to include xerosis and pruritis.

A June 2002 rating decision denied the veteran's claims for 
service connection for a psychiatric disorder to include 
post-traumatic stress disorder and for a back disorder.  It 
also denied a compensable evaluation for right ear hearing 
loss, and determined that new and material evidence had not 
been submitted to reopen a claim for service connection for 
headaches.

In March 2005, the veteran provided testimony before the 
undersigned Veterans Law Judge at a hearing in Washington, 
D.C.  A transcript of that hearing is of record.

A May 2005 Board decision reopened the issue of entitlement 
to service for headaches, and remanded all other issues on 
appeal for further development.  That development having been 
completed, these claims return again to the Board.

The issues of entitlement to service connection for headaches 
and a low back disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to 
whether the veteran's tinea manus and pruritis are related to 
service. 

2.  The evidence of record is at least in equipoise as to 
whether the veteran's depressive disorder with prominent 
anxiety symptoms is related to service.

3.  The veteran's right ear hearing loss is manifested by no 
more than level VII hearing loss; the veteran is not service 
connected for hearing loss of the left ear.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, tinea manus 
and pruritis are related to service.  38 U.S.C.A. 
§§ 1110,1131; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

2.  Resolving all doubt in the veteran's favor, a depressive 
disorder with prominent anxiety symptoms is related to 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).

3.  The criteria for a compensable evaluation, for the 
veteran's service connected right ear hearing loss, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that part of the veteran's claims were 
initially adjudicated prior to the enactment of the VCAA in 
November 2000.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA- administered benefits.  Id. at 
119.  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ- decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(West 2002 & Supp. 2005) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id. at 
121.  However, the Court also stated that the failure to 
provide such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2001, March 
2002, March 2004, July 2004, May 2005, and September 2005.  
The originating agency specifically asked the veteran to 
submit any pertinent evidence in his possession, and 
specifically informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and reports of VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying the veteran's claim 
for an increased rating for his hearing loss, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board also points out that, as to the 
grant of service connection benefits for tinea manus and a 
pruritic disorder, as well as a depressive disorder with 
prominent anxiety symptoms, the RO will be responsible for 
addressing any notice defect with respect to the evaluation 
and effective date elements of those awards.  For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and reports of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).


Entitlement to service connection for a skin disorder and an 
acquired psychiatric disorder.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110,1131.  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that service connection is warranted tinea manus and 
pruritis.  The veteran is already service connected for tinea 
pedis; however, the veteran also contends that he has 
additional skin disabilities related to service.  The veteran 
specifically contends that he was treated many times in 
service for skin disabilities, however, as he worked with 
doctors and nurses, his treatment for these disabilities was 
not documented.  In this regard, the Board finds probative 
the report of an April 2003 VA fee basis examination.  At 
that time, the examiner indicated that the veteran has 
diagnoses of tinea pedis, pruritic disorder, and tinea manus.  
The examiner indicated that the veteran's pruritis was 
probably caused due to an autoeczematous reaction as a result 
of a severe fungal infection.  The examiner further indicated 
that he felt that the veteran's severe fungal infection 
(involving the hands and feet) was related to his service 
experiences.  

The Board finds this evidence sufficient, along with all 
evidence of record, to include the veteran's hearing 
testimony from March 2005, to place the evidence at least in 
equipoise as to the question of whether the veteran's tinea 
manus and pruritis are related to service.  As such, the 
Board finds that the benefit-of-the-doubt doctrine applies, 
and the claim must therefore be granted.  38 U.S.C.A. § 3.102 
(West 2002). 

Taking into account all relevant evidence, the Board finds 
that service connection is also warranted for a depressive 
disorder with prominent anxiety symptoms.  The veteran and 
his representative contend that service connection is 
warranted for PTSD or another psychiatric disorder due to 
service.  Specifically, the veteran contends that he has PTSD 
or another psychiatric disorder due to the trauma he 
experienced as a medical specialist stationed at Walter Reed 
Medical Center, in which capacity he dealt with many soldiers 
with severe and life threatening injuries.

In this regard, the Board finds probative the opinion from a 
VA examination report, dated November 2005.  At that time, 
after examining the veteran and reviewing his history, the 
examiner indicated that the veteran was diagnosed with a 
depressive disorder with prominent anxiety symptoms, and a 
pain disorder associated with both psychological factors and 
a general medical condition.  The examiner indicated that the 
veteran did not meet all the criteria for PTSD; a diagnosis 
of PTSD in accordance with DSM-IV is required in order to 
grant service connection.  See 38 C.F.R. § 3.304 (2006).  The 
examiner also indicated that it was at least as likely as not 
that some of the veteran's anxious features were related to 
his active military service, specifically dreams related to 
people who he treated while working at Walter Reed Medical 
Center.  The examiner further stated that the veteran's 
depressive symptoms seemed to be related to his current 
physical status as well as having a contributing factor from 
active military duty.  The examiner indicated that the 
veteran's active military duty contributed more to the 
veteran's  prominent anxious symptoms.  As above, the Board 
finds this evidence sufficient to place the evidence at least 
in equipoise as to the question of whether the veteran's 
depressive disorder with prominent anxiety symptoms is 
related to service.  As such, the Board finds that the 
benefit-of-the-doubt doctrine applies, and the claim must 
therefore be granted.  38 U.S.C.A. § 3.102 (West 2002). 



Increased rating for right ear hearing loss

The veteran and his representative contend that a higher 
evaluation is warranted for the veteran's service connected 
right ear hearing loss.  Specifically, the veteran has 
indicated that he believes he has no hearing in his right ear 
at all.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  

Pursuant to VA's rating schedule, the RO evaluated the 
veteran's service-connected defective right ear hearing under 
Diagnostic Code 6100.  The assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests. See 38 C.F.R. § 4.85 (2006).  "Pure tone 
threshold average" is the sum of the pure tone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85(d) (2006).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity, through level XI for 
profound deafness.  See 38 C.F.R. § 4.85 (2006).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a) (2006).  When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b) (2006).  Where the impaired 
hearing is only service-connected for one ear, the non- 
service-connected ear is assigned a numeric designation Level 
of "I".  See 38 C.F.R. § 4.85(f) (2005).

The veteran's statements describing the symptoms of his 
service-connected hearing loss are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Reviewing the evidence of record, on the authorized 
audiological evaluation in April 2000, pure tone thresholds, 
in decibels, were as follows:




HERTZ



Average
1000
2000
3000
4000
RIGHT
39
20
35
45
55
LEFT
40
15
35
55
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
Evaluating these test scores based on Tables VI and VII found 
at 38 C.F.R. § 4.85, the veteran's right ear hearing acuity 
is at Level I and his left ear, as it is non service 
connected, would be considered to be at Level I hearing.  
This level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, warrants a noncompensable evaluation.

On the authorized audiological evaluation in September 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



Average
1000
2000
3000
4000
RIGHT
50
40
45
50
65
LEFT
53
40
45
60
65

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 percent in the left ear.  
Evaluating these test scores based on Tables VI and VII found 
at 38 C.F.R. § 4.85, the veteran's right ear hearing acuity 
is at Level II and his left ear, as it is non service 
connected, would be considered to be at Level I hearing.  
This level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, also warrants a noncompensable evaluation.

On the authorized audiological evaluation in March 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ



Average
1000
2000
3000
4000
RIGHT
69
55
65
75
80
LEFT
45
20
40
55
65

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 96 percent in the left ear.  
Evaluating these test scores based on Tables VI and VII found 
at 38 C.F.R. § 4.85, the veteran's right ear hearing acuity 
is at Level VII and his left ear, as it is non service 
connected, would be considered to be at Level I hearing.  
This level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, also warrants a noncompensable evaluation.  
Considering that the veteran had an exceptional pattern of 
hearing impairment in his right ear during this examination, 
in that his pure tone thresholds were 55 decibels or more at 
each of the four specified frequencies, 38 C.F.R. § 4.86 
indicates that Table VIA may be used to determine the 
veteran's hearing acuity.  Using this table however would not 
result in a higher evaluation.

Thus, although the veteran currently has an exceptional 
pattern of hearing impairment in the right ear, the Board is 
still unable to identify a basis on which to grant the 
veteran's claim for a compensable evaluation.  A mechanical 
application of the rating schedule shows that no more than a 
noncompensable rating would be warranted for the veteran's 
service connected right ear hearing loss.  

Thus the Board finds that the preponderance of the evidence 
of record is against a grant of increased rating for this 
claim.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
an increased rating must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to service connection for tinea manus and a 
pruritic disorder are granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to service connection for a depressive disorder 
with prominent anxiety symptoms is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to a compensable disability evaluation for 
hearing loss, right ear, is denied.


REMAND

As to the veteran's claim of entitlement to service 
connection for headaches, the Board notes that, as a result 
of the Board's previous May 2005 VA examination, the veteran 
was provided a VA neurological examination in December 2005.  
At that time, the veteran was diagnosed with migraine 
headaches.  The examiner, reviewing the veteran's claims 
file, noted that the veteran's headaches that manifested in 
service appeared to be related to acute situations, while the 
veteran's current headaches appeared to be migraine related, 
which was not documented in the veteran's service medical 
records.  The examiner therefore opined that the veteran's 
current headache condition was less likely than not related 
to his service.  

However, a letter was received from the veteran's VA primary 
care physician, dated July 2006.  This physician indicated 
that, in his opinion, the veteran's migraine headaches had 
been present since the time of military active duty.  In 
support of this statement, the examiner indicated that the 
known natural history of migraine headaches, which the 
examiner indicated meant onset in young adulthood with 
continuation into middle-adult life, made it certain that 
these headaches existed at the time of active military duty.  
While this physician did not indicate that he conducted a 
thorough review of the veteran's claims file, it was offered 
by the veteran's treating physician.  As such, the Board is 
of the opinion that the veteran should be offered an 
additional VA examination to determine the etiology of the 
veteran's current headache diagnosis, and its relationship to 
service, in light of this newly submitted opinion.

Additionally, as to the veteran's claim of entitlement to 
service connection for low back pain, the Board notes that, 
while the veteran has claimed that he sustained a back injury 
as a result of a fall from a truck in service, the veteran's 
service medical records are completely negative for 
complaints of or treatment for any back disability.  A report 
of general medical examination dated October 1995 noted that 
the veteran reported upper back pain of 15-20 years duration, 
but does not appear to have been diagnosed with any low back 
disorder, or to have been seen with any low back complaints, 
until 1998, 20 years after his separation from service.

Nevertheless, the Board notes again that a letter from the 
veteran's primary care physician at the VA was received in 
July 2006.  At that time, the veteran's physician indicated 
that the veteran had spondylolisthesis that had been 
documented by radiographic studies.  The examiner indicated 
that, since this condition is congenital, it must have been 
present at the time of the veteran's active military service.  
The physician indicated that it was highly likely that the 
veteran's fall off of an armored personnel carrier while on 
active duty exacerbated his condition of spondylolisthesis.  
The examiner indicated that the spondylolisthesis continued 
to be a contributing cause of the veteran's chronic low back 
pain.  The veteran should be provided with a VA examination 
to determine the etiology of any back disability diagnosed.

The Board regrets the additional delay in adjudication of the 
veteran's claim that a further remand will entail.  However, 
it is necessary to ensure that the veteran receives all 
consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a 
VA examination in order to determine the 
nature and etiology of any chronic 
headache disability.  The claims folder 
and a copy of this Remand must be made 
available to the examiner for review 
before the examination.  Any testing 
deemed necessary should be performed.  
For any headache disability found, the 
examiner should indicate whether there is 
a 50 percent probability or greater that 
it is related to service.  The examiner 
is asked reconcile any opinion with the 
veteran's service medical records which 
show treatment for headaches in September 
1971 associated with severe emotional 
distress with bereavement, in March 1972 
in association with being hit in the 
head, and in January, year unknown, for 
headache with stomach ache, the December 
2005 VA examination report and the 
opinion provided by the veteran's VA 
treating physician in July 2006.  A 
complete rationale for any opinion 
expressed should be included in the 
report.

2.  The veteran should also be scheduled 
for a VA examination in order to 
determine the nature and etiology of any 
diagnosed low back disability.  The 
claims folder and a copy of this Remand 
must be made available to the examiner 
for review before the examination.  Any 
testing deemed necessary should be 
performed.  For each low back disability 
identified, the examiner should indicate 
whether there is a 50 percent probability 
or greater that it is related to service.  
The examiner is asked reconcile any 
opinion with the veteran's service 
medical records which do not show 
treatment for any back disability, with 
treatment records since service which 
appear to show back injuries in 1998 and 
2000, and with the opinion of the 
veteran's VA treating physician in July 
2006.  A complete rationale for any 
opinion expressed should be included in 
the report.

3.  Thereafter, the RO should re-
adjudicate the claims.  If any benefits 
sought are not granted, the veteran 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


